Citation Nr: 0124396	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.  

2. Entitlement to service connection for genital herpes.  

3. Entitlement to service connection for a right thigh 
contusion, other than hypopigmentation of the right thigh.  

4. Entitlement to service connection for residuals of a left 
big toe injury.  

5. Entitlement to service connection for hemorrhoids.  

6. Entitlement to service connection for hypertension.  

7. Entitlement to service connection for a low back disorder.  

8. The propriety of an initial rating of 10 percent for a 
cervical spine disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1974 to August 
1994, including service in Southwest Asia during Operation 
Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO 
in St. Petersburg, Florida, that, among other things, denied 
service connection for hemorrhoids, genital herpes, residuals 
of a left great toe injury, a left knee disorder, 
pseudofolliculitis barbae, a gastrointestinal disorder, an 
enlarged heart, and a low back disorder.  The rating decision 
granted service connection for a cervical spine disorder, 
classified as cervical strain with traumatic arthritis, which 
was assigned a noncompensable rating from September 1, 1994.  

In a rating decision of January 1996, the RO in St. 
Petersburg, Florida denied direct-incurrence service 
connection for hypertension.  The veteran thereafter moved to 
New Jersey and his claims file was accordingly transferred to 
the RO in Newark, New Jersey.  

The veteran testified at a March 1996 hearing before a 
hearing officer at the Newark RO.  A transcript of this 
hearing is of record.  In a November 1996 decision, the 
hearing officer granted service connection and assigned a 10 
percent rating for pseudofolliculitis barbae; granted service 
connection and assigned a noncompensable evaluation for an 
enlarged heart; and assigned a higher 10 percent evaluation 
for the cervical spine disability, all effective September 1, 
1994.  

In a rating decision of October 1998, the Newark RO granted 
service connection for a gastrointestinal disability 
(irritable bowel syndrome) and for post-inflammatory 
hypopigmentation of the right thigh, which were each assigned 
noncompensable ratings, effective September 1, 1994.  

Said October 1998 rating decision also denied service 
connection for a psychiatric disorder due to diagnosed 
illness and service connection for generalized joint pains 
due to undiagnosed illness.  The veteran was informed of this 
rating decision in a letter dated in November 1998.  A 
statement dated in November 1998 can be construed as a notice 
of disagreement in regard to the issues of entitlement to 
service connection for generalized joint pain and fatigue, 
claimed as due to an undiagnosed illness, and for a 
psychiatric disorder, claimed as due to undiagnosed illness.  
In a January 2000 rating action, the RO denied service 
connection for headaches claimed as due to an undiagnosed 
illness and the veteran was informed of this decision in a 
letter dated in January 2000.  A statement from the veteran's 
representative dated in April 2000 can be construed as a 
notice of disagreement in regard to the issue of entitlement 
to service connection for headaches claimed as due to 
undiagnosed illness.  However, a statement of the case has 
not been issued in regard to the issues of entitlement to 
service connection for headaches, a psychiatric disorder, and 
joint pain with chronic fatigue, all claimed as due to 
undiagnosed illness.  Therefore, these issues are not 
currently appellate issues before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2000).  A remand of these 
issues is therefore necessary for the RO to issue a statement 
of the case in accordance with Manlicon v. West, 12 Vet. App. 
238 (1999), as will be explained in the REMAND section of 
this decision.  

In a rating action of September 1999, the RO denied service 
connection for right eye disability due to undiagnosed 
illness.  The veteran was informed of this decision by 
letter, but he did not file a notice of disagreement with 
respect to that issue.  Therefore, this issue is not before 
the Board for appellate consideration at this time.  

The Board will render a decision herein on the issues of 
entitlement to service connection for a left knee disorder, a 
low back disorder, herpes progenitalis, and residuals of a 
contusion of the right thigh other than hypopigmentation of 
the right thigh and on the propriety of an initial rating of 
10 percent for a cervical spine disability.  The issues of 
service connection for residuals of a left big toe injury, 
hemorrhoids, and hypertension will be discussed in the REMAND 
section of this decision.  

With respect to the veteran's claim regarding the evaluation 
assigned for his service-connected cervical spine disability, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because 
the veteran has appealed the rating assigned for his cervical 
spine disability ever since the July 1995 rating decision 
that granted the original claim for service connection for 
this disability, consideration must be given to whether or 
not separate ratings should be assigned for this disorder for 
separate periods of time, based on the facts found (a 
practice known as "staged" ratings).  In view of the Court's 
holding in Fenderson, the Board has characterized the issue 
pertaining to the veteran's service-connected cervical spine 
disability as a claim for higher evaluation of an original 
award.  

Also, the Board notes that a review of the record indicates 
that the veteran is seeking increased ratings for irritable 
bowel syndrome and for post-inflammatory hypopigmentation of 
the right thigh.  It also appears that the veteran is also 
seeking to reopen his previously denied claim for service 
connection for blurred and diminished vision in the right 
eye.  These issues have not been adjudicated by the rating 
board and are referred to the RO for appropriate action.  
Kellar v. Brown, 6 Vet. App. 157, 160 (1994).  


FINDINGS OF FACT

1. The veteran sustained a chronic left knee strain and tear 
of the left medial meniscus during service and 
degenerative arthritis of that knee was diagnosed less 
than one year following service discharge.  

2. The veteran has chronic lumbosacral strain that had its 
onset during service.  

3. The veteran has herpes genitalis that had its onset during 
service.  

4. Aside from already service-connected hypopigmentation of 
the right thigh, the veteran's in-service contusion injury 
to the right thigh was acute and transitory and resolved 
without residuals.  

5. From September 1, 1994, through March 24, 1997, the 
veteran had normal but painful ranges of motion in the 
cervical spine.  

6. On and after March 25, 1997, the service-connected 
cervical strain with traumatic arthritis has been 
manifested primarily by severe limitation of overall 
ranges of cervical motion.  


CONCLUSIONS OF LAW

1. A chronic left knee disability was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001)  

2. Chronic lumbosacral strain was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

3. Herpes genitalis was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

4. Residuals of a contusion to the right thigh other than 
hypopigmentation of the right thigh were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

5. The criteria for an evaluation in excess of 10 percent for 
the veteran's cervical spine disability were not met prior 
to March 25, 1997.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5010, 
5290 (2001).  

6. The criteria for an evaluation of 30 percent, and no more, 
for the veteran's cervical spine disability for the period 
on and after March 25, 1997 have been met.  38 U.S.C.A. 
§§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003-5010, 5290 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Although this law was not in effect at the time of the 
adjudication by the RO of the appellant's claims for 
entitlement to service connection for a left knee disorder, 
entitlement to service connection for a low back disorder, 
and entitlement to service connection for genital herpes, the 
Board's decision below in regard to these matters renders 
further development unnecessary in regard to these issues.  
For this reason, the Board finds no further duty to assist in 
the development of evidence and will proceed to an 
adjudication of these issues in this decision.  Therefore no 
further notification or development under the Veterans Claims 
Assistance Act of 2000 will be necessary in regard to these 
particular claims and the Board will therefore proceed to 
consider the appellants claims for service connection for a 
low back disorder, service connection for a left knee 
disorder, and service connection for genital herpes on the 
basis of the evidence currently of record.  

The VCAA was also not yet in effect when the RO last 
considered the issues of entitlement to service connection 
for residuals of a contusion to the right thigh, other than 
hypopigmentation of the right thigh, and entitlement to an 
increased rating for a cervical spine disability.  However, 
by virtue of the several rating decisions, the statement of 
the case, and the several supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative have been given notice of the information and 
medical evidence necessary to establish his claims for 
entitlement to service connection for residuals of a right 
thigh contusion other than hypopigmentation of the right 
thigh and his claim regarding the propriety of the initial 
rating for his service-connected cervical spine disability.  
Moreover, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and his 
representative in regard to these issues.  Furthermore, 
neither the veteran nor his representative identified or 
referred to any evidence pertinent to these matters at the 
March 1996 RO hearing before a hearing officer or in any 
subsequent communications with the VA that has not been 
associated with the claims file.  Thus, under the 
circumstances pertaining to this appeal, the VA has also 
satisfied its duties to notify and assist the veteran in 
regard to these two issues.  Therefore, further development 
and expending of the VA's resources is not warranted.  
Accordingly, the Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required as to the issues of entitlement to 
service connection for residuals of a right thigh contusion 
other than hypopimentation of the right thigh and the 
propriety of the initial rating for the veteran's cervical 
disability.  The Board will therefore also proceed to 
consider these claims on the basis of the evidence currently 
of record.


I. Factual Basis.  

On the veteran's August 1974 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation.  Review of the service medical records reveals 
that the veteran was seen in December 1974 for the treatment 
of "groin lumps."  Evaluation revealed recurrent infected 
areas in the inguinal area.  The impression was folliculitis.  
In April 1975, the veteran was seen with complaints of 
occasional pain in the lumbosacral spine.  Evaluation 
revealed full range of motion in the lumbar spine and 
increased lumbar lordosis.  No assessment was rendered 
regarding the lumbar spine.  

In May and June 1976, the veteran was seen for the treatment 
of a groin rash.  No assessment was reported.  He was again 
seen in May 1978 for the treatment of a pruritic rash on 
areas that included the groin, upper thighs, and gluteal 
cleft.  Lesions on the penile shaft were also reported.  The 
assessments were pediculosis and scabies.  Papular pustular 
lesions were noted on the penile shaft and lower abdomen 
during treatment in September 1978.  The assessment was 
scabies.  The veteran was seen again in May 1979 for similar 
complaints and the assessment was scabies with secondary 
infection.  

In June 1979 the veteran was again treated for a pruritic 
rash in the groin area with an assessment of tinea cruris and 
furuncles.  In November and December 1979 the veteran was 
seen for treatment of an infected sore on the penis that was 
assessed as lymphadenopathy secondary to pyoderma.  When seen 
in January 1980 for multiple papular vesicles on the penis, 
the assessment was possible herpes progenitalis.  After 
further treatment for this complaint in late January and 
early February 1980, the assessment was possible lues.  

The veteran was seen in March 1985 with a three-year history 
of occasional sharp pain in the lumbosacral spine that 
worsened in the stooped position.  Evaluation revealed full 
range of lumbar spine motion and a neurological evaluation 
was intact.  The assessment was mild lumbosacral strain 
versus nerve entrapment.  In August 1987, the veteran was 
noted to have injured his right medial and anterior thigh in 
a motorcycle accident.  Mild muscle tenderness was reported 
and the assessment was mild contusion of the right thigh.  

In July 1991 the veteran was seen with a history of pain and 
swelling in the left knee of one months duration.  It was 
noted that the veteran played sports, but could recall no 
injury to the knee.  Evaluation revealed tenderness over the 
anterior tibia and minimal swelling.  The knee itself was 
said to be nontender and completely normal.  An x-ray showed 
a periosteal reaction of the proximal tibia.  The assessment 
was possible healing stress fracture of the left leg.  

The veteran was seen in August 1991 with complaints of low 
back pain without any known injury.  The pain was said to be 
localized in the midline at L5.  The veteran's back symptoms 
increased with prolonged sitting and were said to improve 
with rest.  His symptoms did not increased with coughing, 
sneezing, or straining.  Evaluation revealed full range of 
motion in the low back and the midline of the spine was not 
tender to percussion.  Symptoms were also reported to be 
positive over the L4-L5 area on the right.  The assessment 
was lumbosacral muscle strain.  

In October 1991 the veteran was seen with complaints of 
worsening left knee infrapatellar pain.  Evaluation revealed 
full range of left knee motion.  No effusion was reported.  
The left tibial tubercle was said to be tender and enlarged.  
There was no ligamentous laxity and a McMurray's test was 
negative, as was pivot shifting.  An x-ray of the left knee 
showed a small bony exostosis at the level of the anterior 
tibial tubercle with a separate small calcific density 
adjacent to the irregularity.  The assessment was left knee 
pain, Osgood-Schlatter disease.  The veteran was again seen 
in January 1992 for left knee pain of four months duration.  
The pain was noted to be localized at the tibial tubercle.  
The provisional diagnosis was Osgood-Schlatter disease.  

During treatment in April 1992 for left knee pain, the 
veteran gave a one-year history of knee pain while playing 
basketball.  Evaluation revealed full range of knee motion 
and there was no instability.  Tenderness was reported at the 
tibial tubercle and there was mild swelling and bursal 
thickening.  The assessment was left tibial tubercle 
tenderness.  

On the report of the veteran's July 1993 examination prior to 
retirement from service, the veteran's lower extremities, 
spine, anus, and rectum were evaluated as normal on clinical 
evaluation.  The veteran's skin and genitourinary system were 
also evaluated as normal on clinical evaluation.  In the 
physician's summary, it was noted that the veteran had had 
chronic low back pain since 1989.  Chronic left knee pain 
since 1991, diagnosed as Osgood-Schlatter disease, was also 
noted.  

In December 1993 the veteran was again seen for the treatment 
of low back pain that had persisted intermittently for the 
previous four to six years.  It was said that the pain did 
not radiate.  There was point tenderness in the left lumbar 
spine.  No deformity or spasm was reported.  Range of motion 
was described as good with some tenderness on extreme 
flexion.  The assessment was chronic low back strain.  The 
veteran was again seen in January 1994 for the treatment of 
injuries to the spine, including the upper lumbar spinal 
segment sustained in a motor vehicle accident.  An x-ray of 
the lumbar spine was said to be normal.  

On VA general medical examination in March 1995, several 
months after service, the veteran complained of recurrent low 
back pain since a motorcycle accident in 1987.  The pain was 
described as frequent, but intermittent.  Evaluation revealed 
back flexion reduced to 65 degrees and there was normal range 
of extension and rotation.  An x-ray of the lumbosacral spine 
showed spina bifida occulta at S1.  The vertebral bodies, 
pedicles, and interspaces were otherwise normal throughout.  
The diagnosis was recurrent strain of the lumbar spine.  

During the VA general medical examination in March 1995, the 
veteran complained of left knee pain since 1985.  On 
evaluation, range of motion in the left knee was normal.  No 
swelling or deformity was reported.  There was no other 
impairment of the left knee noted, including no subluxation 
and no instability.  An x-ray of the left knee showed the 
bone structure to be normal.  The joint space was well-
preserved and soft tissue structures were normal.  The 
diagnosis was recurrent strain of the left knee.  

On the March 1995 general medical examination, the veteran 
also complained of pain in the back of his neck since his 
1987 motorcycle accident.  The pain was described as 
frequent, but intermittent.  Range of motion in the cervical 
spine was normal.  An x-ray of the cervical spine showed mild 
hypertrophic spurring at C4-C7 with no other significant 
abnormality.  The reported diagnosis was recurrent strain of 
the neck.  

During a VA orthopedic examination conducted in March 1995 
the veteran stated that he injured his back a number of years 
earlier when he picked up an object.  He complained that he 
had a difficult time bending over to put on his shoe.  
Evaluation revealed no pain on percussion of the back and 
there was no paravertebral muscle spasm.  No deformities or 
postural abnormalities were reported.  Lumbar flexion was 
decreased to 65 degrees and extension was decreased to 30 
degrees.  Lateral rotation to the left and right was within 
normal limits.  Lateral flexion was normal.  It was noted 
that there was no objective evidence of pain on motion.  The 
diagnosis was chronic lumbar strain with osteoarthritis.  

On the March 1995 VA orthopedic examination the veteran also 
gave a history of swelling in the left knee due to arthritis.  
Evaluation revealed no left knee swelling.  There was no 
deformity, subluxation, lateral instability, or non-union of 
the left knee.  There was normal range of knee motion.  No 
pain was reported in the left knee on lateral movement.  
There was no drawer pull and no ballottements of the patella.  
The diagnosis was degenerative arthritis of the left knee.  

During VA outpatient treatment in July 1995 for complaints of 
hypopigmentation of the right thigh, it was noted that a 
biopsy and subsequent pathology study revealed normal skin.  
The impression was vertilego.  An assessment of hypopigmented 
lesions on the right lower extremity was reported later that 
month.  During this treatment clear ulcers were also noted on 
the right abdomen and on the foreskin of the penis.  The 
assessment was herpes progenitalis.  

The veteran received VA outpatient treatment in September and 
October 1995 for complaints of left knee pain and 
instability, low back pain, muscle spasms, and a stiff neck.  
It was noted that an MRI study of the left knee was performed 
early in October 1995 and showed a cortical irregularity on 
the left patella and an inferior degenerative spur.  There 
was a small tear on the posterior horn of the medial 
meniscus.  The MRI also found changes on the articular 
surface and cartilage of the patella that were consistent 
with moderate to severe degenerative joint disease versus 
chondromalacia patella.   

During a March 1996 hearing before a hearing officer at the 
RO the veteran testified that his right thigh disability 
developed after an in-service motorcycle accident.  He said 
that his thigh disability consisted of discoloration and 
continuous itching of the skin in the right thigh area that 
had persisted for the previous five years.  He said that 
there was no pain in his right thigh.  The veteran also said 
that he had a small tear in the left meniscus and that he had 
also been told that he had arthritis in his left knee.  He 
said that he had been provided with medication for his left 
knee while he was in military service and did not remember 
when he first developed problems with this knee.  The veteran 
also said that he had developed pain in his neck and back 
after a motor vehicle accident that occurred in December 
1993, while he was in the military.   He was currently taking 
medication for neck pain but was not receiving treatment 
because he could not take time off from work.  

During this hearing the veteran also reported that he had 
severe pain in the low back, as well as muscle spasms.  In 
addition, the veteran said that he was diagnosed as having 
herpes in 1979 while stationed in the Philippine Islands.  He 
said that he received antibiotics and ointment whenever this 
condition flared up and he further said that he had been 
treated by the VA for herpes since his service discharge.  

On VA orthopedic examination conducted on March 25, 1997, the 
veteran complained of intermittent back pain that occurred 
whenever the veteran experienced a sudden twist or blow to 
the head or neck.  He also said that his neck was usually 
stiff in the morning and he believed that this problem had 
been getting progressively worse.  The pain in hiis neck was 
said not to radiate into the upper extremities and was not 
affected by cold or damp weather.  

During the examination the cervical spine was not tender.  
Forward flexion in the cervical spine was to 30 degrees.  
Backward extension was limited to 15 degrees by pain.  
Lateral flexion was 10 degrees bilaterally.  Rotation was 20 
degrees.  An x-ray showed moderate degenerative joint disease 
of C4 through C7 with straightening of the curvature of the 
cervical spine.  The diagnosis was chronic recurrent cervical 
strain with traumatic arthritis.  

On VA general medical examination in June 1998, the veteran's 
neck was described as normal.  Examination of the right thigh 
revealed two hypopigmented lesions on the right thigh and 
leg.  Passive range of motion in the left knee was from zero 
degrees of extension to 120 degrees of flexion.  There was no 
sign of easy fatigability or incoordination, but there was 
limited motion due to pain.  The diagnoses of the examination 
included degenerative arthritis of the left knee and skin 
discoloration, hypopigmented macules on the right thigh and 
leg.  

During VA dermatology examination in August 1998 the veteran 
reported that he had recently had an attack of herpes simplex 
virus on his penis.  It was said that the symptoms were 
slowly getting better and the lesions were healing.  Physical 
examination revealed three small lesions that showed crusting 
on the ventral aspect of the penis.  

On a VA medical examination for chronic fatigue syndrome in 
November 1998, it was noted that there were some trigger 
points in the cervical spine region as well as pain and 
tenderness in the left knee.  No restriction of motion was 
reported.  

VA clinical records reflect continuing outpatient treatment 
during the period from 1998 to 2000 for various disabilities 
that included recurrent herpes genitalis, low back pain, and 
left knee pain.  

On VA orthopedic examination conducted in September 2000, the 
veteran complained of constant pain in the neck.  On 
evaluation, the veteran had 25 degrees of flexion in the 
cervical spine.  Extension backward was zero degrees and 
lateral flexion was to 20 degrees on both sides.  The veteran 
was reported to have said that he avoided any activity that 
would exacerbate his neck pain and therefore was not prone to 
flare-ups.  The examiner said that the veteran had not been 
examined after a period of increased activity and therefore 
no comment could be made regarding any worsening on increased 
activity or during exacerbations.  The diagnosis was chronic 
cervical strain.  


II. Service Connection For Left Knee and Low Back Disorders, 
Residuals of a Right Thigh Contusion, and Herpes 
Progenitalis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for degenerative arthritis if manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

Service connection may be granted for disability diagnosed 
after service when the evidence shows that the disability had 
its onset during service.  38 C.F.R. § 3.303(d) (2001).  

The clinical evidence of record discussed in the previous 
section of this decision indicates that the veteran was seen 
on several occasions during the latter part of his military 
service for complaints of pain, tenderness, and swelling in 
the left knee.  These left knee complaints were variously 
attributed to a healing stress fracture, Osgood-Schlatter 
disease, and tibial tubercle tenderness.  On VA general and 
orthopedic examinations conducted in March 1995, within a 
year of the veteran's retirement from service, the veteran 
again had complaints of pain in the left knee.  After these 
evaluations, recurrent left knee strain and degenerative 
arthritis of the left knee were diagnosed.  While an x-ray of 
the left knee conducted in March 1995 was reported to be 
normal, an MRI study conducted the following October 
confirmed that there was degenerative arthritis in the left 
knee and a small tear of the posterior horn of the medial 
meniscus.  Subsequent records reflect continuing VA treatment 
for left knee symptoms.  

The references to treatment of the left knee during service 
and the veteran's persistent complaints of left knee pain 
thereafter indicate that he sustained a chronic left knee 
disability during service.  Moreover the evidence shows a VA 
diagnosis of degenerative arthritis in the left knee within a 
year of the veteran's discharge from his lengthy period of 
military service.  This, as well as the finding of a meniscus 
tear in the left knee a little more than one year after 
service further indicate that the veteran's chronic left knee 
disability is attributable to service.  In view of the above, 
the Board is of the opinion that the evidence warrants a 
grant of service connection for the veteran's chronic left 
knee disability.  

The record also shows that the veteran received considerable 
treatment during service for low back pain, which were 
generally diagnosed as a low back strain.  Chronic low back 
pain was reported on his December 1993 examination prior to 
service discharge.  Moreover, the service medical records 
also document the veteran's involvement in a subsequent motor 
vehicle accident during service that involved some injury to 
the veteran's lumbar spine.  After VA medical examinations 
conducted in March 1995, two diagnoses of recurrent strain of 
the lumbar spine were rendered.  Subsequent VA outpatient 
treatment for low back pain is also demonstrated.  While 
spina bifida in the low back was reported on an x-ray of 
March 1995, this does not preclude the existance of 
superimposed injury to the lumbar spine associated with the 
veteran's period of military service.  This evidence of 
record supports a conclusion that the veteran sustained a 
chronic lumbosacral strain during service.  Since that is the 
case, service connection for a low back disability is 
therefore warranted.  

The veteran's service medical records document considerable 
treatment during service for skin eruptions and lesions in 
the area of the genitalia, groin, and lower abdomen.  While 
assessments rendered during service included folliculitis, 
lymphadenopathy due to pyoderma, scabies and lues, an 
assessment of possible herpes progenitalis was also rendered 
on one occasion.  Since service, the veteran has repeatedly 
received VA outpatient treatment for recurrent flare-ups of 
skin lesions in the gental area which have been assessed as 
herpes progenitalis and residuals of such an occurrence were 
reported on a recent VA dermatology examination.  During a 
recent RO hearing the veteran testified that he had 
experienced recurrent episodes of this disorder ever since 
serving in the Philippine Islands during military service.  
In view of this evidence, the Board believes that, with 
resolution of all reasonable doubt in the veteran's favor, 
service connection for herpes progenitalis is also warranted.  

The veteran's service medical records show that the veteran 
sustained a mild contusion to his right thigh as a result of 
a motor cycle accident in August 1987, during service.  The 
post-service medical evidence also reveals treatment after 
service for hypopigmentation and itching in the area of the 
right thigh.  However, as noted in the "introduction" section 
of this decision, service connection for post-inflammatory 
hypopigmentation of the right thigh was granted by the RO in 
an October 1998 rating decision.  It is apparent from the 
evidence, especially the veteran's testimony at his March 
1996 hearing at the RO, that this already service-connected 
hypopigmentation is his only currently manifested disability 
involving his right thigh.  Since that is the case, service 
connection for residuals of a right thigh contusion other 
than the hypopigmentation of the right thigh must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of present disability there can be no valid 
claim).  


III. A Rating in Excess of 10 Percent for a Cervical Spine 
Disability.  

38 U.S.C.A. § 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  

Traumatic arthritis is evaluated under the criteria of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5010-5003.  Under these 
diagnostic criteria disability due to traumatic arthritis 
shall be assigned on the basis of limitation of motion of the 
affected joint.  Where, however, limitation of motion of the 
affected joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Codes 5003-5010.  Limitation of motion must 
be objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

According to the provisions of 38 C.F.R. § 4.59, it is the 
intention to recognized actually painful, unstable, or 
misaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  

The veteran's cervical strain with traumatic arthritis is 
currently evaluated as 10 percent under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Codes 5003-5010, 5290, based on 
limitation of motion of the cervical spine.  Since no 
neurological dysfunction has been attributed to the veteran's 
service-connected cervical spine disability, the diagnostic 
codes utilized to evaluate disabilities of the peripheral 
nerves under provisions of 38 C.F.R.§ 4.124(a) are not for 
application in this case.  Since the record does not 
establish that the veteran has residuals of a fractured 
cervical vertebra, ankylosis of the cervical spine, or 
intervertebral disc disease of the cervical spine, the 
provisions of Diagnostic Codes 5285, 5287, and 5293 are also 
not for application in this case.  

Under the criteria of 38 C.F.R.§ 4.71(a) Diagnostic Code 
5290, a 10 percent evaluation is assigned if there is slight 
limitation of motion in the cervical spine.  A 20 percent 
evaluation is assigned if there is moderate limitation of 
motion of the cervical spine; and a 30 percent evaluation is 
warranted if there is severe loss of motion in the cervical 
spine.  

Since the veteran's service connected cervical spine 
disability is rated under Diagnostic Code 5290, which assigns 
a disability evaluation based on limitation of motion of the 
cervical spine, DeLuca v. Brown, 8 Vet. App. 202 (1995), is 
for application in this case.  In DeLuca, the Court held that 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered 
when a diagnostic code provides for compensation based on 
limitation of motion.  DeLuca v. Brown at 206.  Under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, consideration must be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination and pain on movement in 
addition to limitation of motion.  The Court also stated that 
reports of medical examination must show that the examiner 
took into account the functional disability due to pain in 
determining limitation of motion.  Moreover, the examination 
upon which the rating decision is based must adequately 
portray the extent of functional loss due to pain (on use or 
due to flare-ups).  Id. At 206.  

On the March 1995 general medical examination, the veteran 
complained of frequent but intermittent pain in the back of 
his neck since a 1987 motorcycle accident.  Range of motion 
in the cervical spine was normal on this examination.  An x-
ray of the cervical spine showed mild hypertrophic spurring 
at C4-C7.  During a VA orthopedic examination conducted on 
March 25, 1997, intermittent pain in the cervical spine was 
noted.  Forward flexion in the cervical spine was to 30 
degrees.  Backward extension was limited to 15 degrees by 
pain.  Lateral flexion was 10 degrees bilaterally.  Rotation 
was 20 degrees.  On the veteran's latest orthopedic 
examination of his cervical spine conducted on September 6, 
2000, he was noted to have 25 degrees of flexion, zero 
degrees of backward extension, and 20 degrees of lateral 
flexion on both sides.  It was also reported that he was not 
prone to exacerbations or flare-ups regarding his cervical 
spine disorder.  It was also reported that the veteran had 
constant pain in his cervical spine, but the examiner said 
that the veteran had not been examined after a period of 
increased activity and therefore no comment could be made 
regarding any worsening on increased activity or during 
exacerbations.  

The orthopedic examination conducted in September 2000 
discussed above was conducted in accordance with the Court's 
criteria as discussed in Deluca, supra.  The doctor who 
conducted the examination did not discuss any exacerbations 
or flare-ups since the veteran stated, essentially, that he 
did not have any.  No estimate was made in regard to possible 
increased disability after increased activity since he 
believed that to do so would be merely speculative.  However, 
it is the Board's conclusion that the limitation of motion 
and accompanying neck pain observed on the September 2000 
orthopedic examination more nearly approximates a severe 
degree of limitation of overall cervical spine motions under 
the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5290.  
See also, a September 2001 informal hearing presentation, 
which included cogent arguments and references to normal 
measurements of cervical spine motion.  Since similar 
findings were reported on the veteran's earlier VA orthopedic 
examination conducted on March 25, 1997, it is apparent that 
the veteran's cervical spine disability also warranted a 30 
percent rating at that time based on approximation of severe 
limitation of overall cervical motions.  That 30 percent 
represents the maximum evaluation assignable under Code 5290 
for limitation of motion of the cervical spine.  It is 
reiterated that since the record does not show that the 
veteran has residuals of a fractured cervical vertebra, 
ankylosis of the cervical spine, or intervertebral disc 
disease of the cervical spine, the provisions of Diagnostic 
Codes 5285, 5287, and 5293 are not applicable.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected cervical 
spine disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1) (2001).  

Thus, since the clinical record prior to the March 25, 1997 
VA orthopedic examination in question showed x-ray findings 
of arthritis in the cervical spine, complaints of pain in the 
cervical spine, but normal ranges of cervical spine motion, 
the cervical spine disability was adequately compensated for 
by the 10 percent rating assigned in accordance with the 
provisions of 38 C.F.R. § 4.59.  However, in view of the 
clinical evidence and with due consideration of the Court's 
holding in Fenderson, the Board concludes that the service-
connected cervical spine disability warrants a 30 percent 
rating, but no more, for the period on and subsequent to 
March 25, 1997, the date that VA orthopedic examination 
initially showed severe limitation of overall cervical spine 
motions.  


ORDER

Entitlement to service connection for a left knee disorder, a 
low back disorder, and herpes progenitalis is granted.  
Entitlement to an evaluation of 30 percent, but no more, for 
a cervical spine disability for the period on and subsequent 
to March 25, 1997 is granted, subsequent to the law and 
regulations governing the payment of monetary benefits.  To 
this extent, the appeal is allowed.

Entitlement to service connection for residuals of a 
contusion of the right thigh, other than hypopigmentation of 
the right thigh, is denied.  Entitlement to an initial 
evaluation in excess of 10 percent for a cervical spine 
disability prior to March 25, 1997 is denied.  To this 
extent, the appeal is disallowed.


REMAND

The veteran asserts that he suffers from generalized pain, 
headaches, and psychiatric disability due to undiagnosed 
illnesses that he developed during his service in Southwest 
Asia during the Persian Gulf Conflict.  The provisions of 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.317(a) (2001) state that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  

As stated in the "introduction" section of this decision, 
since a statement of the case has not been issued in regard 
to the issues of entitlement to service connection for 
headaches, a psychiatric disorder, and joint pain with 
chronic fatigue, all claimed as due to undiagnosed illness, 
and therefore, these issues are not currently appellate 
issues before the Board, a remand of these issues is 
necessary for issuance of a statement of the case in 
accordance with Manlicon.  

With respect to the veteran's claim for service connection 
for hypertension, the Board notes that the veteran's claim in 
regard to service connection for this disability has 
currently been developed only on the basis of direct-
incurrence service connection.  38 C.F.R. § 3.310(a) provides 
that secondary service connection may be granted for 
disability that is proximately due to or the result of 
service connected disability.  In addition, secondary service 
connection may be granted for that portion of a nonservice 
disability that is aggravated by a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Since 
service connection is currently in effect for an enlarged 
heart, and in light of Douglas v. Derwinski, 2 Vet. App. 103 
(1992), and Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the RO should readjudicate that issue under all 
appropriate legal theories, including direct-incurrence and 
secondary service connection.  

The Board also notes again that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was signed 
into law and VA recently promulgated implementing 
regulations.  The new law and regulations significantly add 
to and amend the statutory law concerning VA's duties when 
processing claims for VA benefits.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
Veterans Claims Assistance Act of 2000.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to service 
connection for hypertension, hemorrhoids, and a left great 
toe disability.  Specifically, competent medical evidence 
should be provided that shows the veteran's hemorrhoids, 
hypertension, and left great toe disability are related to 
his military service.  In regard to the veteran's claim for 
secondary service connection for hypertension, competent 
medical evidence should be submitted demonstrating that the 
veteran's hypertension is related to his service-connected 
enlarged heart.  

Second, the veteran should be requested to provide any 
additional information concerning any pertinent private 
treatment or VA treatment that he may have received since his 
retirement from service for hemorrhoids, a left great toe 
disability, and hypertension.  Clinical records documenting 
treatment for hypertension within a year following the 
veteran;s service discharge would be especially relevant to 
the claim and should be obtained.

Third, the Board notes that the veteran's service medical 
records currently include a report of a July 1993 examination 
prior to service discharge.  However, the veteran has 
asserted that he underwent a further service retirement 
examination in early 1994 while stationed at Loring Air Force 
Base in Maine.  This examination report, if available, could 
contain evidence that is relevant to the veteran's remaining 
claims on appeal, especially the issues of entitlement to 
service connection for hypertension, a left great toe 
disability, and hemorrhoids.  Therefore, an attempt to obtain 
that examination report should be made.  

Finally, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).  Given the 
nature of this case and depending upon the results of the 
development discussed above, the Board believes that in order 
to equitably decide these service connection appellate 
issues, medical examinations and opinions may be necessary to 
assist in clarifying the etiological questions concerning the 
veteran's hemorrhoids, left great toe disability, and 
hypertension.  

The claimant is herein advised that pursuant to 38 C.F.R. 
§ 3.655 (2001), failure to cooperate by attending a requested 
VA examination may result in an adverse determination.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2001).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  

1.  The RO should issue a statement of 
the case to the appellant and his 
representative on the issues of 
entitlement to service connection for a 
headache due to undiagnosed illness, 
entitlement to service connection for a 
psychiatric disorder due to undiagnosed 
illness, and entitlement to service 
connection for joint pain with chronic 
fatigue due to undiagnosed illness.  The 
veteran must be advised of the time limit 
in which he can perfect an appeal to the 
Board on these issues by filing a 
substantive appeal.  (See 38 C.F.R. 
§§ 20.201, 20.302 (2001)).  See also 
Manlicon.  

2.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for hemorrhoids, service 
connection for a left great toe 
disability, and service connection for 
hypertension, under the Veterans Claims 
Assistance Act of 2000.  The RO should 
also inform the appellant of the various 
types of documentation that can serve as 
evidence in regard to these claims  

3.  The RO should contact the service 
department or other appropriate 
organization and request that a further 
search be conducted for any additional 
service medical records, especially the 
report of examination prior to service 
retirement that the veteran indicates was 
conducted in early 1994 at Loring Air 
Force Base.  Any additional service 
medical records obtained should be 
associated with the claims file.  

4.  The RO should also contact the 
veteran and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA who have treated him for 
hemorrhoids, a left great toe disability, 
and hypertension.  If and when the 
veteran responds and provides any 
necessary authorizations, the RO should 
contact the named health care providers 
and ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of record.  
All records obtained should be associated 
with the claims file.  

5.  The RO should arrange appropriate VA 
examination, such as a cardiovascular 
examination, to determine the etiology of 
any hypertension manifested.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
file must be made available to the 
examining physician so that he/she can 
review the pertinent records in detail.  
The examining physician should state for 
the record that he/she has reviewed the 
claims file.  If hypertension is 
currently manifested, the examiner should 
express a medical opinion, with a full 
rationale, in regard to the following 
questions: (a) was hypertension initially 
manifested during the veteran's military 
service or within one year subsequent to 
discharge from service, (b) was 
hypertension causally or etiologically 
related to the service-connected enlarged 
heart, and (c) was hypertension 
aggravated post service by the service-
connected enlarged heart, and if so to 
what degree.  See Allen.  

6.  The RO should arrange appropriate VA 
examination to determine the etiology of 
any hemorrhoids manifested.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
file must be made available to the 
examining physician so that he/she can 
review the pertinent records in detail.  
The examining physician should state for 
the record that he/she has reviewed the 
claims file.  If hemorrhoids are 
currently manifested, the examiner should 
express a medical opinion, with a full 
rationale, as to whether or not a 
hemorrhoidal disorder had its onset 
during service or is otherwise related to 
service.  

7.  The RO should arrange appropriate VA 
examination to determine the etiology of 
any left great toe disability.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
file must be made available to the 
examining physician so that he/she can 
review the pertinent records in detail.  
The examining physician should state for 
the record that he/she has reviewed the 
claims file.  If any left great toe 
disability is currently manifested, the 
examiner should express a medical 
opinion, with a full rationale, as to 
whether or not a left great toe disorder 
had its onset in service or is otherwise 
related to service.  

8.  The RO should ensure that all 
requested development has been completed 
to the extent reasonably possible.  If 
actions taken are deficient, appropriate 
corrective action should be undertaken.  

9.  The RO should review any additional 
evidence and readjudicate the veteran's 
claims for service connection for 
hemorrhoids, a left great toe disability, 
and service connection for hypertension, 
under all appropriate legal theories.  In 
particular, the RO should adjudicate the 
hypertension claim under direct-
incurrence, presumptive, and secondary 
service connection legal theories.

When all requested development has been completed to the 
extent feasible, and if the benefits sought are not granted, 
the case should be returned to the Board for further 
appellate consideration, after compliance with appropriate 
appellate procedures, including issuance of a supplemental 
statement of the case.  No action by the appellant is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

 



